Citation Nr: 1033733	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-25 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for 
bilateral shin splints.  

3.  Entitlement to an initial rating in excess of 10 percent for 
an irritable bowel syndrome (IBS).  

4.  Entitlement to an initial rating in excess of 10 percent for 
Herpes simplex I.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to December 
2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in October 2005 by the 
VA ROIC in Philadelphia, Pennsylvania, granting service 
connection for PTSD, with a major depressive and panic disorders; 
bilateral shin splints; IBS; and Herpes simplex I, and assigning 
a 30 percent evaluation for PTSD and 0 percent evaluations for 
the other disabilities, effective from May 31, 2005.  By further 
rating action of the ROIC's decision review officer in July 2006, 
the rating assigned for the Veteran's PTSD was increased from 30 
percent to 50 percent, effective from May 31, 2005, and 10 
percent ratings were assigned for each of the other disorders 
referenced above, effective from May 31, 2005. 

Pursuant to her request, the Veteran was afforded a hearing 
before the Board, sitting at the ROIC, in December 2007.  A 
transcript of that proceeding is of record.  At her hearing, the 
Veteran requested that VA obtain updated VA treatment records, 
for which she waived initial ROIC consideration.  Such records 
were obtained in January 2008 and were added to her VA claims 
folder.  

The issue of entitlement to a total rating for compensation based 
on individual unemployability (TDIU) was reasonably raised by the 
Veteran during the course of her December 2007 hearing, when she 
asserted that her service-connected PTSD and other disorders 
precluded her from continuing to work.  Such matter has not been 
previously developed or adjudicated, and in the normal course 
that matter would be the subject of a remand to the ROIC.  
However, in this case, the Board assigns a 100 percent schedular 
evaluation for PTSD for the entirety of the period in question.  
The issue of entitlement to TDIU is therefore moot.  38 C.F.R. 
§ 4.16(a) (2009).

The issues of entitlement to ratings in excess of 10 percent for 
IBS and bilateral shin splints are addressed in the REMAND 
portion of this document and such REMAND is to the ROIC via the 
VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  During the period from May 31, 2005, to the present, the 
Veteran's PTSD with major depression and a panic disorder more 
nearly approximates the criteria for the assignment of a total 
schedular evaluation based on complete occupational and social 
impairment.  

2.  During the period from May 31, 2005, to the present, the 
Veteran's Herpes simplex I has required use of systemic therapy 
for more than six weeks during the course of a single year, but 
not constantly or nearly so; not more than 40 percent of the 
entire body or exposed areas is affected and ratable scarring or 
disfigurement is absent.  


CONCLUSIONS OF LAW

1.  From May 31, 2005, to the present, the criteria for the 
assignment of an initial rating of 100 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2009).

2.  From May 31, 2005, to the present, the criteria for the 
assignment of an initial rating of 30 percent, but not greater, 
for Herpes simplex I have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7899-7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

By this decision, the Board grants a 100 percent schedular 
evaluation for PTSD, thereby obviating the need to ascertain 
whether VA has complied with its duties to notify and assist as 
to that issue.  In addition, an initial rating of 30 percent 
evaluation is assigned by the Board for Herpes simplex I, and 
inasmuch as the highest available rating is determined not to be 
for assignment, the question of whether VA has substantially 
complied with its duties to notify and assist is required.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, codifying the 
Veterans Claims Assistance Act, (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  

The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran, dated in June 2005 and 
July 2006, pertaining to his claim for service connection for 
Herpes simplex I.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The claim for initial rating herein on appeal 
is a downstream issue from that of service connection and further 
VCAA notice as to the downstream matter is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has 
also determined that the statutory scheme does not require 
another VCAA notice letter in a case such as this where the 
Veteran was furnished proper VCAA notice with regard to the claim 
of service connection itself.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 491 (2006); see also Goodwin v. Peake, 22 Vet. 
App. 128 (as to a claim for an earlier effective date that "where 
a claim has been substantiated after the enactment of the VCAA, 
[the veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements."  

Notice under 38 U.S.C.A. § 5103 is to be furnished to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the initial notice was provided at a point in 
time prior to the RO's adjudicatory action in October 2005, but 
full notice, including that required under the holding in 
Dingess-Hartman, was furnished to the Veteran at a point 
subsequent to October 2005.  No cure of the timing error by 
issuance of a supplemental statement of the case is demonstrated 
per Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
supplemental statement of the case to cure timing of a 
notification defect).  However, in the absence of any allegation 
of prejudice by or on behalf of the Veteran, or a showing of 
prejudice, and in light of the Board's at least partial grant of 
her claim for an initial rating for Herpes simplex I, the Board 
cannot conclude that any defect in the timing of the notice 
provided affected the essential fairness of the adjudication, 
with resulting prejudice to the Veteran, or constituted other 
than harmless error.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this claim for 
initial rating, and has not argued that any error or deficiency 
in the accomplishment of the duties to notify and assist has 
prejudiced her in the adjudication of her appeal.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided a VA 
examination during the course of the instant appeal in order to 
evaluate the nature and severity of her skin disorder, diagnosed 
as Herpes simplex.  That examination report is found to be 
sufficiently detailed as to permit fair and equitable 
consideration of the merits of the issue presented, 
notwithstanding the absence of the Veteran's claims folder at 
that time of such VA examination, given that this case turns on 
the percentage of the skin affected or the duration of systemic 
treatment during a 12-month period which the VA treatment records 
and VA examination adequately document.  On that basis, further 
VA medical examination relative to Herpes simplex I is not 
required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the VLJ who conducts a hearing fulfill two duties to comply 
with the above the regulation.   These duties consist of (1) the 
duty to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the VLJ noted the basis of the prior 
determination and noted the element of the claims that were 
lacking to substantiate the claim for benefits.  The VLJ 
specifically noted the issue as entitlement to a claim for an 
initial rating for Herpes simplex and sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  The representative specifically 
asked the Veteran about any treatment of the Veteran's 
disability, as well as the current symptoms associated with same 
and its effect on her day-to-day functioning.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through her testimony, 
demonstrated that she had actual knowledge of the elements 
necessary to substantiate her claim for benefits.  As such, the 
Board finds that, consistent with Bryant, the VLJ complied with 
the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error 
in notice provided during the Veteran's hearing constitutes 
harmless error.  

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duties to notify and assist under the 
governing law and regulations.  


Merits of the Claims

By this appeal, the Veteran seeks higher initial ratings for her 
PTSD, with major depressive and panic disorders, and Herpes 
simplex I, alleging that each is more severe than is reflected by 
the initial ratings assigned by the ROIC.  The record reflects 
that service connection for PTSD and Herpes I was established by 
ROIC action in October 2005, at which time a 30 percent rating 
was assigned for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411, and a 0 percent evaluation was assigned under 
38 C.F.R. § 4.118, DC 7899-7806, each effective from May 31, 
2005.  Those initial ratings were increased to 50 percent for the 
Veteran's PTSD and to 10 percent for Herpes simplex I, each 
effective from May 31, 2005, by further ROIC action in July 2006.  
A timely appeal as to the ROIC's action in October 2005, as 
perfected within the time limits prescribed by law, is indicated.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of 
initial rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  Examination reports are 
to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).


PTSD

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under the 
general rating formula for mental disorders, a 50 percent rating 
is warranted for PTSD if the veteran exhibits occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  A 70 percent evaluation is 
warranted for PTSD if the veteran exhibits: occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); or an inability to establish and 
maintain effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.  The criteria for a 70 percent 
rating are met if there are deficiencies in most of the areas of 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994); see 
also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF of 31-40 indicates some 
impairment in reality testing or communication (e.g. speech is at 
times illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work).  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition); see also 38 C.F.R. § 4.130; 
Carpenter, supra.  A GAF scale score of 21 to 30 denotes behavior 
that is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function is almost all areas (e.g., stays in bed 
all day; no job, home or friends).  Id.

Evidence on file indicates that the Veteran underwent a VA PTSD 
examination in July 2005, at which she described a suicide 
attempt in September 2003 by Ativan overdose and another suicide 
attempt in February 2004 by drug overdose.  She reported a low 
mood with sadness, decreased appetite, low motivation, guilt, 
fear, and periodic suicidal thoughts.  Panic attacks occurring up 
to four times weekly were noted, although medication use was 
reported to reduce their frequency to less than one weekly.  
Recurrent daily thoughts about her military sexual trauma were 
set forth, as were intrusive thoughts several times weekly, 
recurrent dreams on average four times weekly, vivid nightmares 
twice weekly, and daily flashbacks.  Many avoidance behaviors 
were noted, in addition to chronic insomnia and irritability, and 
diminished concentration.  She reported that she was currently 
involved in divorce proceedings with respect to her 2003 
marriage.  Her employment history consisted of part-time work as 
a massage therapist and it was indicated that she was attending 
the local community college.  The recorded diagnoses were of 
PTSD, severe; major depressive disorder, moderately severe; and 
panic disorder, mild on medications.  The assigned GAF score 
based on the foregoing entities was 42.  

At her Board hearing in December 2007, the Veteran credibly 
testified that her service-connected psychiatric disability was 
more disabling than initially evaluated by the RO, noting that 
she was unable to keep a job for a period of more than one year.  
Regular absences from work due to suicidal thoughts, anxiety 
attacks, sleeping problems, and difficulties in interacting with 
others were indicated.  Her current job as a collections worker 
had become difficult to maintain due to her PTSD symptoms, so 
much so that she had requested a leave of absence.  She expressed 
a fear of doing activities outside of her home, and indicated 
that friends and family were always concerned about her due to 
her tendency to withdraw from others.  She reported recently 
having recently ended her relationship with a boyfriend and that 
such relationship had been characterized by her periods of rage 
directed toward her boyfriend, as well as deep depression.  

The record also reflects that the Veteran was hospitalized at a 
VA facility later in December 2007 for increased depression due 
to flashbacks of her military sexual trauma and suicidal 
thoughts.  At the time of hospital admission, she was found to be 
in moderate to severe emotional distress, expressing suicidal 
thoughts of cutting her wrists.  She recounted that prior to her 
hospital admission she had been staying at her parents' home and 
remained "immobilized" in bed, despite intending and wishing to 
get out and do something.  A depressed mood with a restricted and 
tearful affect was present; her insight and judgment were 
limited.  The admission diagnoses were of PTSD and major 
depression and a GAF score of 28 was assigned.  With inpatient 
treatment, some improvement in her psychiatric status over the 
ensuing six-day hospitalization, but when monitored approximately 
10 days after her hospital discharge, continued suicidal thoughts 
were set forth.  

The service-connected psychiatric disabilities are three-fold in 
that, in addition to PTSD, there is also present disabling major 
depression and a panic disorder, all of which combine to render 
the Veteran totally disabled.  The record amply documents 
multiple suicidal attempts and recurring suicidal ideations, 
nightmares occurring several times weekly and resulting sleep 
difficulties, panic attacks, rage, irritability, isolation, 
interpersonal problems, and impaired concentration.  The GAF 
assigned at the time of the initial PTSD examination in July 2007 
was in the range indicating serious symptoms or any serious 
impairment in social, occupational, or school functioning.  It 
nevertheless closely approximates the next lower range of GAF 
scores from 31 to 40, signifying more disabling psychiatric 
impairment, namely impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  The Veteran's 
hearing testimony is found to be credible and persuasive as to an 
even higher level of severity than reflected by the previously 
assigned 50 percent rating throughout the period from May 2005 to 
the present, given the extent and persistence of her poor social 
and occupational adjustment following military sexual trauma, 
inclusive of her regular suicidal thoughts and actions.  She has 
demonstrated an inability to work at any job attempted since 
service discharge for more than one year and most recently 
requested a leave of absence from her job as a collections agent 
due to continuing problems from her PTSD, major depression, and 
panic disorder.  As well, she has been subject to continuing 
suicidal thoughts and she was hospitalized by VA in December 2007 
due to her increasing depression and her statement that she 
intended to act on her suicidal threats by cutting her wrists.  
Notably, her GAF score was 28 at hospital admission and although 
her GAF score at hospital discharge was not reported, her 
suicidal thoughts were shown to continue when next evaluated by 
VA toward the end of December 2007.  

In all, the evidence presented more nearly approximates the 
criteria for the assignment of an initial rating of 100 percent 
for the Veteran's PTSD and associated major depressive and panic 
disorders from May 31, 2005, to the present.  On that basis, a 
100 percent schedular evaluation is assigned throughout the 
period from May 31, 2005, to the present.  


Herpes simplex I

On and after August 30, 2002, herpes simplex is evaluated under 
DC 7806 which pertains to dermatitis or eczema.  38 C.F.R. 
§ 4.118, DC 7806.  Under that DC, a 0 percent rating is 
assignable where less than five percent of the entire body or 
exposed areas are affected and no more than topical therapy was 
required in the past 12-month period.  Id.  A 10 percent rating 
requires at least five percent, but less than 20 percent, of the 
entire body or exposed areas to be affected, or use of 
intermittent systemic therapy, such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12- month period.  Id.  The 30 
percent rating requires 20 to 40 percent involvement of the 
entire skin surface of the body or exposed areas to be affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for six weeks or more during 
the previous 12-month period.  Id.  Assignment of a 60 percent 
rating is predicated on a showing involvement of more than 40 
percent of the entire body or the exposed areas; or constant or 
near-constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
Id.

DC 7806 also provides for alternate rating on the basis of 
disfigurement of the head, face, or neck under DC 7800, or scars 
under DCs 7801, 7802, 7803, 7804, or 7805, depending on the 
predominant disability.

A change to the rating criteria for skin diseases was effectuated 
as of October 23, 2008, see 73 Fed. Reg. 54708, although the most 
recent change was made effective only for claims filed on or 
after October 23, 2008, and this claim was pending long before 
October 2008.  As such, the most recent changes are not for 
application in this instance.

In this appeal, the Veteran alleges in effect that the 10 percent 
initial rating assigned by the RO for her Herpes simplex I is 
inadequate on the basis that such disorder has necessitated 
frequent systemic therapy involving Acyclovir.  The Board 
concurs, as the record reasonably demonstrates that systemic 
therapy has been required for six weeks or more during most if 
not all of the previous 12-month periods.  When evaluated by VA 
in July 2005, it was noted by the VA examiner that the herpes 
flares were occurring every few months, for which an Acyclovir 
product was taken to reduce the length of time that skin lesions 
were present.  VA outpatient notes reflect that an active, open 
prescription for Acyclovir has been in existence since at least 
January 2006 and the Veteran has credibly testified under oath 
that her outbreaks of Herpes simplex I were occurring once every 
30 to 45 days, with open sores and irritation in the vaginal 
region and that she had made regular use of an Acyclovir product 
in order to reduce the extent and duration of those outbreaks.  
Use of Acyclovir was noted to be made for a period of seven days 
following an outbreak and it was her hearing testimony in 
response to a question from her representative that Acyclovir use 
had occurred more than six times yearly.  One such outbreak was 
shown during the Veteran's psychiatric hospitalization in 
December 2007, requiring Acyclovir use.  

On balance, the evidence supporting the assignment of the next 
higher evaluation, 30 percent, based on the administration of 
systemic therapy for six weeks or more during applicable 12-month 
periods, outweighs evidence contraindicating entitlement thereto.  
Absent from the record, however, is any indication that systemic 
therapy is or was required on a constant or near-constant basis, 
or that 40 percent of the skin surface or exposed areas is or was 
affected, such that a 60 percent rating is for assignment under 
DC 7806.  Moreover, there is no indication of ratable scarring or 
disfigurement.  To that end, an initial rating of 30 percent, but 
not greater, is assigned for Herpes simplex I from May 31, 2005, 
to the present.  











ORDER

An initial rating of 100 percent for PTSD for the period from May 
31, 2005, to the present, is granted, subject to those provisions 
governing the payment of monetary benefits.  

An initial rating of 30 percent, but not greater, for Herpes 
simplex I for the period from May 31, 2005, to the present, is 
granted, subject to those provisions governing the payment of 
monetary benefits.  


REMAND

The record reflects that five years have elapsed since the 
Veteran was last examined by VA, and although the passage of time 
alone is not a basis for additional examination, the Veteran has 
alleged that the ratings assigned for IBS and shin splints are 
inadequate and she points to a worsening of her pertinent 
symptoms.  In addition, the VA examination undertaken in July 
2005 was conducted without the benefit of the Veteran's claims 
folder.  Based on the circumstances of this case, additional VA 
examination is warranted.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran specify all 
treatment providers who have treated her 
service-connected IBS and shin splints 
disorders since May 31, 2005, and provide 
authorizations to permit VA to obtain on 
her behalf all pertinent records.  Based on 
that input, obtain all pertinent treatment 
records for inclusion in the Veteran's 
claims folder.  

2.  Obtain all pertinent VA treatment 
records compiled since December 2007 for 
inclusion in the Veteran's claims folder.  

3.  Thereafter, afford the Veteran a VA 
medical examination in order to evaluate 
the nature and severity of her bilateral 
shin splints.  Request that the examiner 
review the claims file and note whether in 
fact the claims folder was provided and 
reviewed.  Such examination should entail a 
complete medical history, a thorough 
clinical evaluation, and any diagnostic 
testing deemed necessary by the examiner.  
Complete range of motion testing of the 
lower extremities should be undertaken and 
notation should be made as to any indicated 
elements of pain and functional loss in 
terms of further limiting leg range of 
motion.  

4.  Also, afford the Veteran a VA medical 
examination in order to assess the nature 
and severity of her IBS.  Request that the 
examiner review the claims file and note 
whether in fact the claims folder was 
provided and reviewed.  Such examination 
should entail a complete medical history, a 
thorough clinical evaluation, and any 
diagnostic testing deemed necessary by the 
examiner.  

5.  Lastly, readjudicate those claims for 
initial ratings remaining on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and her representative 
should be provided a supplemental statement 
of the case and a reasonable period in 
which to respond, before the record is 
returned to the Board for further review.

No action is required of the Veteran until she is notified by the 
RO.  38 C.F.R. § 3.655 (2009).  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the AMC/RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to obtain 
additional development.  No inference should be drawn regarding 
the final disposition of the claim(s) in question as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


